ATTORNEY FOR PETITIONER:                         ATTORNEYS FOR RESPONDENT:
C. REX HENTHORN                                  CURTIS T. HILL, JR.
HENTHORN, HARRIS & WELIEVER, P.C.                ATTORNEY GENERAL OF INDIANA
Crawfordsville, IN                               ANDREW T. GREIN
                                                 GRAHAM T. YOUNGS
                                                 DEPUTY ATTORNEY GENERAL
                                                 Indianapolis, IN

______________________________________________________________________
                                                                          FILED
                               IN THE                                Apr 11 2017, 3:08 pm

                                                                          CLERK
                         INDIANA TAX COURT                            Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court
______________________________________________________________________

MARY K. FISHER,                                )
                                               )
      Petitioner,                              )
                                               )
                    v.                         ) Cause No. 49T10-1601-TA-00001
                                               )
CARROLL COUNTY ASSESSOR,                       )
                                               )
      Respondent.                              )


                    ON APPEAL FROM A FINAL DETERMINATION
                     OF THE INDIANA BOARD OF TAX REVIEW

                                 FOR PUBLICATION
                                   April 11, 2017

FISHER, Senior Judge

      Mary K. Fisher challenges the final determination of the Indiana Board of Tax

Review that established the assessed value of her real property for the 2012 and 2014

tax years. Upon review, the Court affirms the Indiana Board’s final determination.

                         FACTS AND PROCEDURAL HISTORY

      Fisher owns a 2.4 acre harbor lot that sits on Lake Freeman in Monticello, Indiana.

(See Cert. Admin. R. at 2, 101-02, 194-95.) The lot, which contains a steel seawall, a
boat ramp, and a shed, is adjacent to the lot upon which Fisher’s house sits. (See Cert.

Admin. R. at 101-02, 113, 194-95, 256, 378-79.) The lot is subject to a non-exclusive

easement by which certain nearby property owners can access the lake. (See Cert.

Admin. R. at 211-12.)

         Pursuant to Carroll County’s zoning ordinances, Fisher’s lot may be used for

residential or public recreational (e.g., a public park or golf course) purposes. (See Cert.

Admin. R. at 255, 357-67.) During the years at issue, Fisher allowed the Lafayette Sailing

Club (“Club”) to use her lot and the boat ramp; in exchange, the Club maintained the

property and paid the applicable liability insurance and property taxes.1 (See Cert. Admin.

R. at 214-17, 474-75, 478.) Fisher also allowed the Department of Natural Resources to

use her boat ramp and to maintain a boatlift on the property. (See Cert. Admin. R. at 111,

215, 252, 428-31.)

         In 2011, Fisher’s property was assessed at $58,300. In 2012, however, the

property’s assessment increased to $275,000. (See, e.g., Cert. Admin. R. at 7.) Fisher

appealed the 2012 assessment to the Carroll County Property Tax Assessment Board of

Appeals (PTABOA). The PTABOA subsequently reduced the assessment to $232,800.

In April of 2013, Fisher timely appealed the PTABOA’s final determination to the Indiana

Board.

         In August of 2014, while her 2012 assessment appeal was still pending with the

Indiana Board, Fisher appealed her property’s 2014 assessment of $238,600. (See Cert.

Admin. R. at 12, 15.) When the PTABOA failed to timely conduct a hearing on the 2014



1
 Fisher had a written agreement with the Club that expired at the end of December, 2012. (See
Cert. Admin. R. at 214 ¶ 1.) After 2012, the Club continued to use the property subject to the
same terms that were contained in that agreement. (See, e.g., Cert. Admin. R. at 427, 480-81.)
                                              2
assessment appeal, Fisher sought resolution with the Indiana Board. (Cert. Admin. R. at

9-11.) See also IND. CODE § 6-1.1-15-1(k), (o)(1) (2014) (providing that if a county ptaboa

does not timely resolve an appeal before it, the taxpayer may proceed to the Indiana

Board).

         The Indiana Board conducted a consolidated hearing on both of Fisher’s

assessment appeals on July 9, 2015. On November 20, 2015, the Indiana Board issued

a final determination in the matter. In that final determination, the Indiana Board explained

that with respect to the 2012 assessment appeal, the Carroll County Assessor bore the

burden of proving that the assessment increase was correct under Indiana Code § 6-1.1-

15-17.2.2 (See Cert. Admin. R. at 35 ¶¶ 20, 22.) The Indiana Board held the Assessor

met her burden by presenting an appraisal, completed in conformance with the Uniform

Standards of Professional Appraisal Practice (“USPAP”), that valued Fisher’s lot at

$302,500 for the 2012 tax year. (Cert. Admin. R. at 36 ¶ 26, 45 ¶ 58.) Consequently, the

burden shifted to Fisher to rebut the Assessor’s prima facie case. (Cert. Admin. R. at 45

¶ 58.)

         The Indiana Board noted that in her rebuttal presentation, Fisher argued that the

Assessor’s appraisal was invalid because 1) it valued the lot using residential and

commercial properties as sales comparables and not properties that were public parks;




2
  Indiana Code § 6-1.1-15-17.2 contains what is commonly referred to as “the burden-shifting
rule.” See Orange Cnty. Assessor v. Stout, 996 N.E.2d 871, 873 (Ind. Tax Ct. 2013). The statute
provides that if the assessment of the same property increases by more than 5% from one year
to the next, the assessor bears the burden of proving that the assessment is correct. IND. CODE
§ 6-1.1-15-17.2 (2012) (amended 2014). Compare with IND. CODE § 6-1.1-15-1(m) (2012)
(explaining that otherwise, the taxpayer bears the burden of demonstrating that the assessment
is incorrect).



                                              3
and 2) it did not take into account the easement’s negative impact on the lot’s overall

value. (Compare Cert. Admin. R. at 41-44 ¶¶ 42-43, 45, 47, 49-51, 53-54 with 46 ¶ 59.)

To support her argument, Fisher presented numerous photographs and maps of her lot

as well as pictures of and property record cards for several other harbor properties on

Lake Freeman. (See, e.g., Cert. Admin. R. at 29-30 ¶ 6, 410-20, 498-502.) Fisher also

provided testimony explaining that she did not intend to build a house on her lot, how the

easement impaired her enjoyment of the property, and how, because other people used

her property, it was being used as a public park. (See, e.g., Cert. Admin. R. at 403-08,

461-62, 478, 492.) In fact, she claimed that prior to 2012, her property had actually been

assessed as a public park. (See Cert. Admin. R. at 566.)

      The Indiana Board found, however, that Fisher’s evidentiary presentation failed to

rebut the Assessor’s prima facie case. Indeed, it explained that the evidence clearly

demonstrated that her lot had both residential and commercial use aspects and, even

though members of the public used the property, that evidence did not prove that the lot

was, or had ever been assessed as, a public park. (See Cert. Admin. R. at 44 ¶ 55 n.6,

46 ¶¶ 60-61.) Moreover, the Indiana Board found that even though the appraisal did not

quantify the easement’s negative effect on the lot’s value, that fact did not render it

completely devoid of any probative value: given that Fisher herself presented no market-

based evidence that quantified the easement’s impact on her property’s value, the

appraisal supported the conclusion that the lot was worth, at the very least, its assessed

value of $232,800. (See Cert. Admin. R. at 47-49 ¶¶ 64-65, 68; 52 ¶ 77.) Thus, the

Indiana Board affirmed the PTABOA’s 2012 assessment of Fisher’s lot.




                                            4
       With respect to Fisher’s 2014 appeal, the Indiana Board explained that Fisher bore

the burden of proving that the assessment was incorrect under Indiana Code § 6-1.1-15-

17.2 because she never appealed her 2013 assessment3 and the assessment increase

between 2013 and 2014 was less than 5%. (See Cert. Admin. R. at 35-36 ¶¶ 23-24.)

See also supra note 2. The Indiana Board then held that Fisher did not meet her burden

because she simply relied on the same evidence she used to rebut the propriety of the

2012 assessment. (Cert. Admin. R. at 52 ¶ 78.) This was particularly problematic, noted

the Indiana Board, given that the Assessor presented a second USPAP appraisal that

valued Fisher’s lot at $301,000 for the 2014 tax year. (See Cert. Admin. R. at 31 ¶ 7, 36

¶ 26, 52 ¶ 78.)

       On December 29, 2015, Fisher initiated this original tax appeal. The Court heard

oral argument on June 29, 2016. Additional facts will be supplied as necessary.

                                   STANDARD OF REVIEW

       The party seeking to overturn an Indiana Board final determination bears the

burden of demonstrating its invalidity.       Osolo Twp. Assessor v. Elkhart Maple Lane

Assocs., 789 N.E.2d 109, 111 (Ind. Tax Ct. 2003). Thus, Fisher must demonstrate to the

Court that the Indiana Board’s final determination is arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law; contrary to constitutional right, power,

privilege or immunity; in excess of or short of statutory jurisdiction, authority, or limitations;

without observance of the procedure required by law; or unsupported by substantial or

reliable evidence. See IND. CODE § 33-26-6-6(e)(1)-(5) (2017).




3
 Fisher’s 2013 assessment was the same as her 2012 assessment. (See Cert. Admin. R. at
194.)
                                                5
                                           ANALYSIS

       On appeal, Fisher argues that the Indiana Board’s final determination is erroneous

and must therefore be reversed. The gist of her argument is that the Indiana Board erred

when it 1) determined that the Assessor made a prima facie case that the 2012

assessment was correct; 2) determined that Fisher bore the burden of proof on the 2014

assessment; and 3) ignored the evidence that demonstrated that both assessments were

incorrect. (See, e.g., Pet’r Br. at 1-3, 11-25.)

                                                1.

       Fisher first claims on appeal that the Indiana Board erred when it determined that

the Assessor made a prima facie case that the 2012 assessment was correct. More

specifically, Fisher asserts that: a) the Assessor failed to present evidence, as required

by Indiana Code § 6-1.1-4-4.4, demonstrating why her property’s assessment changed

between 2011 and 2012; and b) the Assessor’s appraisal was invalid. (See Pet’r Br. at

11-15, 18-23.)

                                                a)

       Indiana Code § 6-1.1-4-4.4 provides that when an assessing official changes a

property’s “underlying characteristics”4 between assessments, she must document the

reason for the change. IND. CODE § 6-1.1-4-4.4 (2012). In any appeal of the resulting

assessment, the assessing official bears the burden of proving that the change to the

underlying characteristic was valid. I.C. § 6-1.1-4-4.4.


4
 The statute indicates that a property’s “underlying characteristics” include its age, grade, and or
condition. IND. CODE § 6-1.1-4-4.4(b) (2012). See also 2011 REAL PROPERTY ASSESSMENT
GUIDELINES (incorporated by reference at 50 IND. ADMIN. CODE 2.4-1-2), App. A at 2-4, App. B at
2-4, Glossary at 2, 10 (indicating that age, grade, and condition are characteristics that apply to
improvements and not to land).


                                                 6
       Fisher concludes that because her assessment increased between 2011 and

2012, the Assessor “obviously” changed the use classification of her property from public

park to residential/commercial. (See, e.g., Pet’r Br. at 2-3, 8, 12.) Given, however, that

the “Assessor submitted no I.C. § 6-1.1-4-4.4 evidence to explain the reasons for th[at]

change[,]” Fisher contends that the Assessor failed to make a prima facie case. (See

Pet’r Br. at 12-15.)

       The certified administrative record in this case reveals that at least as early as

2010, the Assessor classified the use of Fisher’s lot as commercial and that that

classification did not change between 2011 and 2012.5 (See, e.g., Cert. Admin. R. at

194-95.) To the extent Fisher provided no evidence to support her claim that the Assessor

did make such a change, (see, e.g., Cert. Admin. R. at 264-568), the reasonable inference

is that the Assessor increased the value of Fisher’s lot solely because it was undervalued

in relation to other comparable properties.          This inference is corroborated by the

Assessor’s market-based evidence (i.e., the appraisal). (See Cert. Admin. R. at 196-210,

297-98.) Accordingly, the failure to provide any “I.C. § 6-1.1-4-4.4 evidence” does not

mean, as Fisher purports, that the Assessor failed to present a prima facie case. Rather,

it is simply a function of the fact that Indiana Code § 6-1.1-4-4.4 did not apply in the first

place.6


5
  The certified administrative record does indicate, however, that the Assessor changed the
neighborhood classification of Fisher’s property from “off-lake” to “on-lake.” (See Cert. Admin. R.
at 194.) Given that Fisher’s property is in fact on the lake, the change was justified.
6
   The Court notes that in her written brief, Fisher proclaims that Indiana Code § 6-1.1-4-4.4
“requires proof of an inspection prior to assessment and mandates certain findings be established
by [an assessing official] PRIOR TO changing an assessment.” (Pet’r Br. at 12.) The statute
imposes no such requirement or mandate, see I.C. § 6-1.1-4-4.4, and the Court will not expand
its meaning by reading into it language that is not there. See Kohl’s Dep’t Stores, Inc. v. Indiana
Dep’t of State Revenue, 822 N.E.2d 297, 300 (Ind. Tax Ct. 2005).
                                                7
                                               b)

       Fisher also contends that the Assessor failed to present a prima facie case

because her appraisal was invalid and therefore not probative from the outset. Indeed,

she explains that the appraisal’s value conclusion does not comport with Indiana’s market

value-in-use standard because it did not value the property according to its current use

as a public park. (See, e.g., Pet’r Br. at 12-14, 20-24.) Moreover, she explains that the

Indiana Board even acknowledged that the appraisal failed to discount its value

conclusion to account for the negative impact the easement had on the property’s overall

value. (See Pet’r Br. at 19, 25.)7

       Fisher’s contentions are mere restatements of the arguments she made to – and

that were rejected by – the Indiana Board during the administrative process. (See, e.g.,

Cert. Admin. R. at 41 ¶¶ 42-43, 46 ¶¶ 59-61, 47-48 ¶¶ 64-65.) Consequently, Fisher is

simply asking the Court to reevaluate the appraisal and find, contrary to the Indiana

Board, that it carried no weight. The Court will not reweigh that evidence on appeal,

however, absent a showing that the Indiana Board abused its discretion. See Stinson v.

Trimas Fasteners, Inc., 923 N.E.2d 496, 498-99 (Ind. Tax Ct. 2010).

       To demonstrate an abuse of discretion, Fisher must show the Court that the

Indiana Board’s final determination is clearly against the logic and effect of the facts and

circumstances before it. See Hubler Realty Co. v. Hendricks Cnty. Assessor, 938 N.E.2d
7
  To the extent Fisher appears to argue that the Assessor’s appraisal is invalid because it was
completed after the assessment date at issue, (see Pet’r Br. at 12-14), her argument finds no
support in the law. See, e.g., Shelbyville MHPI, LLC v. Thurston, 978 N.E.2d 527, 530 n.5 (Ind.
Tax Ct. 2012); O’Donnell v. Dep’t of Local Gov’t Fin., 854 N.E.2d 90, 95 (Ind. Tax Ct. 2006)
(holding that as long as an appraisal values property as of the valuation date at issue, “the date
upon which the appraisal was completed has no bearing on its probative value”).
                                                8
311, 315 n. 5 (Ind. Tax Ct. 2010). In her presentation to the Court on this issue, Fisher

explains that the appraisal is not probative because:

            If [the] Assessor had the burden to prove the correctness of the land
            value assessment of Subject Tract of $232,200 [sic.], was not a finding
            by the Indiana Board that the $232,200 [sic.] assessment has been
            proved for the reason that it was ‘. . . at least equal. . .” to the unreliable
            appraisals admit to an essential flaw to a purported finding of
            correctness?

(Pet’r Br. at 19 (citations omitted).) Likewise, she posits “[w]hy is not as logical to

arbitrarily make a finding that $57,300 [sic.] was the valid and correct assessment

because it was [‘]. . . at least equal . . .[’] to the evidence?” (Pet’r Br. at 19.)

       These rhetorical questions do little to demonstrate to the Court that the Indiana

Board acted against the logic and effect of the facts and circumstances before it when

concluded that even with some flaws, the Assessor’s appraisal still had probative value.

See, e.g., Marion Cnty. Assessor v. Gateway Arthur, Inc., 43 N.E.3d 279, 280-81, 284-85

(Ind. Tax Ct. 2015) (explaining that a flaw in an appraisal does not render the entire

appraisal per se invalid). Consequently, the Court will not reverse the Indiana Board’s

final determination on this basis.8

                                                   2.

       Next, Fisher maintains that the Indiana Board improperly placed upon her the

burden of proof with respect to her 2014 assessment appeal. (Pet’r Br. at 15-18.) As she

explains:

            the 2013 assessment of her property was the same as 2012,
            $232,800;



8
 Fisher uses the same line of reasoning in an attempt to discredit the Assessor’s appraisal valuing
her property for 2014. (See, e.g., Pet’r Br. at 11-13, 19, 21.) The Court, applying its foregoing
analysis, rejects that attempt.
                                                  9
           given that she had already appealed the 2012 assessment, there was
           no need for her to appeal 2013: “the validity and standing of [the] 2013
           assessment rested upon the correctness of the 2012 assessment as
           determined upon appeal”;

           “on the assumption that the 2012 assessment will be corrected by this
           court . . . the burden of proof of any increase greater than 5% of the
           2012 assessment also imposes the burden of proof upon Assessor for
           the 2014 assessment.”

(See Pet’r Br. at 16.)

       For purposes of assessment in Indiana, property is valued annually. See generally

IND. CODE § 6-1.1-1-2 (2012); IND. CODE §§ 6-1.1-4-4, -4.5, -4.6 (2012) (amended 2015,

2016, 2014 respectively). Consequently, in property assessment appeals at both the

administrative and judicial levels, each tax year – and each appeals process – stands

alone. See Barth, Inc. v. State Bd. of Tax Comm'rs, 699 N.E.2d 800, 805 n. 14 (Ind. Tax

Ct. 1998). Because Fisher did not appeal her 2013 assessment, the Indiana Board did

not err in determining that she bore the burden of proof with the respect to her 2014

appeal.9

                                                3.

       Finally, Fisher argues that the Indiana Board’s final determination must be

reversed because it failed to address the other evidence that was presented during the


9
  Fisher appears to argue in her written brief that because the certified administrative record does
not contain evidence that a Form 11 notice was sent to her regarding the increase in her 2013
assessment over the 2011 assessment, her 2013 assessment is invalid. (See Pet’r Br. at 16-18.)
Fisher is incorrect.
        An assessing official is required to provide a taxpayer with notice of her property's value
in both the year a general reassessment takes effect as well as in any year in which an interim
assessment is made that changes the property’s value from the previous year. See IND. CODE §
6-1.1-4-22 (2012). See also IND. CODE § 6-1.1-15-1 (2012) (explaining that this notice serves to
trigger the taxpayer's right to challenge the reassessment or the change in assessment if she
believes it to be erroneous). The value of Fisher’s property changed between 2011 and 2012; it
did not change between 2012 and 2013. Consequently, no Form 11 notice was required from the
Assessor in 2013.


                                                10
administrative hearing demonstrating that:       a) public parks in Carroll County were

assessed at only $25,000 an acre; b) the common areas of subdivisions are assessed at

zero; and c) under an income approach to value, her lot should have only been assessed

at about $61,000. (See Pet’r Br. at 23-24.) The Court finds that the Indiana Board’s

“failure” to address this evidence does not constitute reversible error for the following

reasons.

                                            a)

       The certified administrative record does not demonstrate, as Fisher contends, that

public parks in Carroll County are assessed at $25,000 an acre; rather, it indicates that

the Delphi Community Park, which is located in a neighborhood where land is valued at

approximately $25,000 per acre, received a property tax exemption as a public park

because it was municipally-owned. (Compare Pet’r Br. at 24 (citing Cert. Admin. R. at

262, 544) with Cert. Admin. R. at 262, 544.) Moreover, to the extent Fisher alleges that

her property is a public park, the Court will not substitute her conclusory statements for

probative factual evidence that actually demonstrates that fact. See Knox Cnty. Prop.

Tax Assessment Bd. of Appeals v. Grandview Care, Inc., 826 N.E.2d 177, 184 (Ind. Tax

Ct. 2005) (explaining that without probative evidence, an allegation remains a mere

allegation). In other words, Fisher needed to prove that her property is a “public park.”

But see, e.g., W EBSTER’S THIRD NEW INT’L DICTIONARY 1642 (2002 ed.) (defining “park” as

“a tract of land maintained by a city or town as a place of beauty or of public recreation”

(emphasis added)), 1836 (defining “public land” as “land owned by a government”

(emphasis added)); BLACK’S LAW DICTIONARY 1351 (9th ed.) (defining “public place” as

“[a]ny location that the local, state, or national government maintains for the use of the



                                            11
public, such as a highway, park, or public building” (emphasis added)); IND. CODE § 6-1.1-

10-5 (2012) (providing that “[p]roperty is exempt from property taxation if it is owned by a

city or town and is used to provide a municipal service” and that a “municipal service”

includes, among other things, “a municipally owned park, golf course, playground, [or]

swimming pool” (emphasis added)).

                                             b)

       Fisher refers the Court to pages 547 and 548 of the certified administrative record

for evidence that “common area encumbered for use by a subdivision is assessed at

zero[.]” (See Pet’r Br. at 24.) (See also Pet’r Br. at 2 (asserting that the easement

“converted” her lot to “common area”).)           Those two pages contain the following

testimonial discourse between the Assessor and her attorney during the Indiana Board

hearing:

           [Assessor’s Attorney]: What do you mean by “common area”?

           [Assessor]: Common area is – would be area that is included in a
           platted subdivision and they will leave some area empty for the use
           of the residents of that subdivision.

           [Assessor’s Attorney]: And is there a – a requirement about common
           area by statute now?

           [Assessor]: Yes, by statute there is. According to statute, the
           common area is absorbed into the purchase prices of the individual[]
           lots as they are sold; and so therefore we are not allowed to put – we
           would have to put a minimal value on that portion of property, and I
           can’t remember the I.C. Code right now.

           [Assessor’s Attorney]: I think it was originally case law, if you will
           recall.

           [Assessor]: I think it was somewhere.




                                             12
          [Assessor’s Attorney]: Yes. That common area had to be in a zero
          assessed value but that the value could be added to the residential
          properties.

(Cert. Admin. R. at 547-48.) This exchange, however, does nothing to prove that Fisher’s

lot is the “common area” of a subdivision.10 In any event, while this Court has previously

acknowledged that property can be so encumbered by easements or restrictions that it is

rendered valueless, it has also explained that an objective, factual basis is necessary to

sustain such a finding. See, e.g., Lakes of Four Seasons Property Owners’ Ass’n v. Dep’t

Local Gov’t Fin., 875 N.E.2d 833, 836-37 (Ind. Tax Ct. 2007) (indicating that because the

streets owned by a subdivision’s homeowner association could never be sold and did not

generate income supported the conclusion that they had no value), review denied. Fisher

has not provided the Court with any factual basis to support the conclusion that her

property has no value; in fact, there is evidence in the administrative record that indicates

otherwise. (See, e.g., Cert. Admin. R. at 3 (indicating that Fisher believes her property

should be valued at $62,000), 211-13 (indicating that despite the easement’s presence,

Fisher’s property can be sold), 215 (indicating that when Fisher sells her property, the

Club has first right of refusal).)

                                              c)

       Fisher points the Court to pages 317, 318, and 476 of the certified administrative

record for an “[i]ncome approach to permit valuation supporting [her] contended land

valuation in 2012 and 2014 of $61,215[.]” (Pet’r Br. at 24 (citation omitted).) On those

pages, the Assessor’s appraiser testified that to do an income approach: “we’d find the


10
  Indeed, this exchange implies that common area is available for use by all the residents of a
subdivision and is owned by all the residents. Nonetheless, the administrative record indicates
that Fisher owns her lot outright and her easement is granted to only certain residents of her
subdivision. (Compare Cert. Admin. R. at 103 with Cert. Admin. R. at 212.)
                                              13
net income, whatever income was generated by the property, subtract the expenses, and

come up with a net income and capitalize that net income.” (Cert. Admin. R. at 317.) (See

also Cert. Admin. R. at 282-87.) The Assessor’s appraiser also testified that he believed

a 6% capitalization rate would be appropriate for Carroll County in 2012, and a 4.5%

capitalization rate would be appropriate for 2014. (Cert. Admin. R. at 317-18.) Finally,

an officer of the Club testified how much the Club paid for lawn care, trash pick-up, and

toilet rental for Fisher’s lot in 2012 and 2013. (Cert. Admin. R. at 476.) (See also Cert.

Admin. R. at 469-71.)

       While these are all “pearls” of information relevant to performing an income

approach, it was Fisher’s responsibility – not the Indiana Board’s – to string them together

and actually form the necklace (i.e., to do an income approach). Given that there is no

necklace, the Court will not craft one for her now. See, e.g., Clark v. Dep’t of Local Gov’t

Fin., 779 N.E.2d 1277, 1282 n. 4 (Ind. Tax Ct. 2002) (explaining that litigants must walk

both the Indiana Board and the Court through every element of their analyses; it is not

enough for litigants to claim they made their case by simply citing to portions of the record

as though they speak for themselves).

                                      CONCLUSION

       The final determination in this case reveals that the Indiana Board, as an impartial

adjudicator, considered the parties’ evidentiary presentations, weighed their probative

value, and concluded that the Assessor's appraisal corroborated her assessment by best

reflecting the market value-in-use of Fisher’s lot. The Court finds no basis for reversing

the Indiana Board’s conclusion and, therefore, its final determination is AFFIRMED.




                                             14